COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00373-CR


GERONIMO SCOTT AGUILAR                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1327533D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

      Appellant Geronimo Scott Aguilar appeals his convictions for two counts of

aggravated sexual assault of a child under fourteen years of age, three counts of

sexual assault of a child under seventeen years of age, and two counts of

indecency with a child by contact. In four issues, Aguilar argues that the trial


      1
       See Tex. R. App. P. 47.4.
court abused its discretion by admitting evidence of extraneous bad acts and

testimony that allegedly constituted backdoor hearsay. Although Aguilar’s four

issues are thoroughly briefed, our review of the record reveals—as argued by the

State—that Aguilar’s alleged errors were not preserved in the trial court for our

review; accordingly, for the reasons set forth below, we will affirm.2

                                 II. BACKGROUND3

      When Aguilar was around eighteen or nineteen years old, he got involved

in the music ministry and youth ministry at Set Free in Anaheim, California.

While with Set Free, Aguilar met the complainant’s mother and stepfather and

later moved in with them and their three daughters. Aguilar would sleep on the

couch behind the eleven-year-old complainant, “spooning” with her while his

penis was erect.

      When Aguilar’s uncle asked him to move to Texas to perform music for

Kenneth Copeland Ministries, Aguilar agreed. While Aguilar was volunteering

with Kenneth Copeland Ministries, he worked on staff with a ministry called New

Beginnings. Aguilar talked to the pastor of New Beginnings about opening up a

rehab home for the addicts that they were ministering to and volunteered the

complainant’s mother to oversee a women’s rehab home. The pastor gave his

      2
       Aguilar’s appellate attorneys are not the same attorneys who represented
him at trial.
      3
        Because Aguilar does not challenge the sufficiency of the evidence to
support his convictions, we include only a brief background here. Additional
facts, when necessary, are set forth under each issue.


                                          2
blessing, and the complainant’s family moved to Fort Worth in August 1996 when

the complainant was thirteen years old. Within a few months, the pastor of New

Beginnings was unhappy with the way that the complainant’s mother was running

the women’s rehab home, so Aguilar and his wife moved into the women’s rehab

home with the complainant’s family to help oversee it.

      While Aguilar’s wife was on a trip to California, Aguilar took the

complainant and her eleven-year-old sister to a house owned by someone

affiliated with New Beginnings and played strip poker with them. On various

occasions, Aguilar “dry humped” the complainant while they both had clothes on.

Aguilar and the complainant also often watched movies together, including Lolita

and Great Balls of Fire.

      On Halloween night in 1996, Aguilar came into the complainant’s bedroom

and had sex with her. The complainant was thirteen years old at the time. After

that night, Aguilar and the complainant had “a lot of sex in a lot of different

places.”

      When Aguilar, his wife, and the complainant’s family left New Beginnings

and moved to a house in Grapevine, Aguilar and the complainant continued to

have sex, though it was less frequent.          The complainant recounted a

conversation that took place in Aguilar’s bedroom in Grapevine when “[h]e was

crying, and he was on his knees, and begging [the complainant] to forgive him

and he was so sorry, he loved [her].”




                                        3
      After Aguilar and his wife moved to another house and after the

complainant’s family moved to Euless, Aguilar continued to have contact with the

complainant; he picked her up and took her to motels so that they could have

sex. The last memory that the complainant had of Aguilar was when he picked

her up, took her to his house in Forest Hill, and had sex with her there. The

complainant said that she had sex with Aguilar beginning on Halloween night in

1996 and continuing through 1997 when she was almost fifteen years old.4

      In September 1998, Aguilar and his wife moved to Richmond, Virginia,

where he ultimately started his own ministry. As Aguilar’s ministry grew, he “lost

his way,” and by 2006 or 2007, he was involved in a number of extramarital

affairs with parishioners and with females on staff at his ministry. When rumors

of the affairs came to light, C.H., a sixteen-year-old girl who was on Aguilar’s staff

and with whom Aguilar had an inappropriate relationship, confronted Aguilar

about the affairs.

      The complainant learned that C.H. wanted to come forward with her

allegations against Aguilar, and that convinced the complainant to come forward

with her allegations against Aguilar that dated back to 1996 and 1997.

      Based on the complainant’s allegations, Aguilar was indicted in 2014, and

after a five-day trial, the jury convicted Aguilar of two counts of aggravated sexual

assault of a child under fourteen years of age, three counts of sexual assault of a


      4
       The complainant was born in January 1983.


                                          4
child under seventeen years of age, and two counts of indecency with a child by

contact. The trial court sentenced Aguilar to forty years’ imprisonment on each of

the two counts of aggravated sexual assault, to twenty years’ imprisonment on

each of the three counts of sexual assault, and to twenty years’ imprisonment on

each of the two counts of indecency and ordered the seven sentences to run

concurrently. Aguilar then perfected this appeal.

       III. NO ABUSE OF DISCRETION SHOWN REGARDING THE ADMISSION OF
                         THE COMPLAINED-OF EVIDENCE

      In his first three issues, Aguilar argues that the trial court abused its

discretion by admitting evidence of extraneous bad acts. In his fourth issue,

Aguilar argues that the trial court abused its discretion by admitting testimony

that allegedly constituted backdoor hearsay.        We discuss each of these

evidentiary challenges below.

                             A. Standard of Review

      We review a trial court’s decision to admit evidence, as well as its decision

regarding the relative weight of the probative value of the evidence, under an

abuse-of-discretion standard.   Martinez v. State, 327 S.W.3d 727, 736 (Tex.

Crim. App. 2010), cert. denied, 536 U.S. 727 (2011); De La Paz v. State, 279
S.W.3d 336, 343–44 (Tex. Crim. App. 2009). “The rules of evidence favor the

admission of relevant evidence and carry a presumption that relevant evidence is

more probative than prejudicial.”    Kirk v. State, 421 S.W.3d 772, 782 (Tex.

App.—Fort Worth 2014, pet. ref’d). As long as the trial court’s ruling falls within



                                        5
the zone of reasonable disagreement, we will affirm the trial court’s judgment.

Martinez, 327 S.W.3d at 736; Moses v. State, 105 S.W.3d 622, 627 (Tex. Crim.

App. 2003).

                     B. The Law on Preservation of Error

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Douds v. State, 472 S.W.3d
670, 674 (Tex. Crim. App. 2015), cert. denied, 136 S. Ct. 1461 (2016). A party

must continue to object each time the objectionable evidence is offered.

Martinez v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003); Clay v. State, 361
S.W.3d 762, 766 (Tex. App.—Fort Worth 2012, no pet.).            Any error in the

admission of evidence is cured when the same evidence comes in elsewhere

without objection. Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003).

      Most complaints, “whether constitutional, statutory, or otherwise, are

forfeited by failure to comply with Rule 33.1(a).” Mendez v. State, 138 S.W.3d
334, 342 (Tex. Crim. App. 2004).      A reviewing court should not address the

merits of an issue that has not been preserved for appeal. Ford v. State, 305
S.W.3d 530, 532 (Tex. Crim. App. 2009).




                                        6
    C. Analysis of Complaints Regarding the Admission of Evidence of
                          Extraneous Bad Acts

   1. Testimony that Aguilar Had an Inappropriate Relationship with C.H.

      In the defense’s case in chief, Aguilar was asked whether there was “ever

any time that [he] ever had any inappropriate sexual contact with [the

complainant],” and he responded, “No, sir, never ever in my life and never even

[been] accused of having sex with a child until this [case].”              On cross-

examination, the State asked Aguilar without objection whether he had fondled

C.H. and whether he had touched her breasts or her vagina; Aguilar denied any

such touching of C.H. other than giving her hugs. The State then called C.H. to

testify on rebuttal. C.H. testified without objection that Aguilar had expressed

feelings for her when she was sixteen years old5 and had told her to let him know

when she was ready for sex and where she wanted to meet and that he would be

there. C.H. further testified that her relationship with Aguilar progressed from

hugs, to a peck on the lips, and to kissing with tongues and that he then started

touching her butt and her breasts under her bra and “dry humped” her on her

“privates.” When C.H. heard rumors about Aguilar’s affairs with other women,

she confronted Aguilar about the affairs and told him that she was mad at him for

bringing her into this “sick, twisted relationship in the first place”; Aguilar started


      5
       C.H. testified that she was born in July 1993; she would have turned
sixteen years old in 2009. Aguilar testified that he was born in February 1970;
thus, Aguilar would have been thirty-nine or forty years old when C.H. was
sixteen years old.


                                          7
“bawling,” apologized, and admitted that he had a problem. Several weeks later,

C.H. told her godparents that Aguilar had touched her inappropriately. C.H.’s

godfather testified without objection that after he confronted Aguilar about what

he had done to C.H., Aguilar went to counseling.

      In his second issue, Aguilar argues that the trial court abused its discretion

by permitting the State to question him, C.H., and her godfather about his

inappropriate sexual contact with C.H. on the basis that the State was allowed to

clear up the false impression Aguilar had created during his testimony—that he

had never had inappropriate sexual contact with the complainant or any other

child. Aguilar cites to over sixty pages of the record without pointing to a specific

overruled objection that forms the basis of his complaint on appeal.

      We have reviewed C.H.’s entire testimony and note that of the five

objections made by the defense, one objection was sustained before the answer

was completed, and no adverse ruling was pursued; three objections were

general objections that preserved nothing for review; and one leading-relevancy

objection about whether Aguilar was crying was not re-urged later when C.H.

testified about Aguilar bawling. Because Aguilar did not lodge specific objections

to the bulk of C.H.’s detailed testimony about their relationship and because

evidence of Aguilar’s reaction to being confronted came in later without objection,

no complaint to C.H.’s testimony regarding Aguilar’s inappropriate relationship

with her is preserved for our review. See Tex. R. App. P. 33.1; Fuller v. State,

253 S.W.3d 220, 232 (Tex. Crim. App. 2008) (holding appellant’s failure to object


                                         8
to witness’s testimony at trial waived appellate review of any error associated

with witness’s testimony), cert. denied, 555 U.S. 1105 (2009); Valle, 109 S.W.3d

at 509–10 (holding any error in the admission of the objected-to testimony was

cured when the same or similar evidence came in elsewhere without objection).

Moreover, to the extent Aguilar complains that the trial court erred by overruling

unspecified objections during his testimony and C.H.’s godfather’s testimony

about Aguilar’s relationship with C.H., any error in overruling such unspecified

objections was cured when the same or similar evidence came in without

objection during C.H.’s testimony.         See Valle, 109 S.W.3d at 509–10.

Accordingly, we overrule Aguilar’s second issue.

 2. Testimony Regarding the Complainant’s Motivation to Come Forward

      In his first issue, Aguilar argues that the trial court abused its discretion by

admitting evidence that the complainant came forward with her allegations

against Aguilar only after hearing that there was a sixteen-year-old girl from

Virginia—C.H.—who wanted to come forward with allegations against Aguilar.

The State responds that resolution of Aguilar’s second issue moots his first issue.

We agree.     Because we have held that no complaint to C.H.’s testimony

regarding Aguilar’s inappropriate relationship with her was preserved for our

review and because C.H.’s testimony was more detailed than the complainant’s

testimony about C.H.’s desire to come forward, any error in admitting the

complainant’s testimony that she came forward after learning that C.H. wanted to

come forward was cured. See id. We overrule Aguilar’s first issue.


                                          9
               3. Testimony that Aguilar Had Extramarital Affairs

       During the State’s case in chief, Aguilar sought to expose the bias of two of

the State’s witnesses—Jamie Chasteen and Amber Baker—by asking about their

affairs with him. On redirect, the State questioned both witnesses about the

details of the affairs.

       Additionally, during Aguilar’s case in chief, his wife Samantha testified that

his affairs were exposed in 2012 or 2013, a former parishioner named Melissa

Dixon testified that Chasteen had admitted to her that she had an affair with

Aguilar, and Aguilar testified in his own defense and admitted that he had

engaged in several affairs. The State cross-examined Samantha, Dixon, and

Aguilar about his affairs.

       In his third issue, Aguilar argues that the trial court abused its discretion by

admitting the details of his extramarital affairs through his testimony as well as

the testimony of Chasteen, Baker, Samantha, and Dixon because such testimony

went beyond the scope of the evidence that defense counsel had elicited and

was not relevant. We will evaluate the testimony of each of these witnesses

below.

                                a. Jamie Chasteen

       With regard to Chasteen, Aguilar argues that the trial court abused its

discretion by permitting her to testify, over defense counsel’s relevance objection,

that Aguilar once described her during sex as “look[ing] like a 12-year-old” and

that Aguilar compared their relationship to the movie Lolita.             The record


                                          10
demonstrates that Aguilar’s comment about Chasteen “look[ing] like a 12-year-

old” referred to the fact that her makeup came off during sex; Chasteen was not

a minor but rather twenty-three years old when she first had sex with Aguilar.

Aguilar cites no case law, and we have found none, in which making a comment

similar to his or watching Lolita with a woman in her twenties constitutes

evidence of an extraneous bad act. Moreover, earlier in the State’s case in chief,

the complainant had testified without objection that she and Aguilar had watched

Lolita together and that she had noticed that there were similarities between the

movie and her relationship with Aguilar. Because this evidence—which is similar

to but more damaging than the complained-of evidence—came in without

objection, any error in overruling Aguilar’s objection to the State’s redirect

examination of Chasteen on this topic was cured. See Valle, 109 S.W.3d at

509–10.

                                b. Amber Baker

      With regard to Baker, Aguilar cites to four pages of the record during which

the State questioned her on redirect about her affair with Aguilar and elicited

testimony that he had also had an affair with Baker’s mother. Aguilar did not

object to this testimony, and there was no running objection in place. Thus, no

complaint about Baker’s testimony regarding her affair with Aguilar and his affair

with her mother is preserved for our review. See Tex. R. App. P. 33.1; Fuller,
253 S.W.3d at 232.




                                       11
                              c. Samantha Aguilar

      With regard to Samantha’s testimony, Aguilar complains about the State’s

questioning on pages 123 through 137 of volume 9 of the reporter’s record. The

fifteen cited pages contain twelve objections. Of those twelve objections, Aguilar

specifically challenges on appeal only one objection that was overruled—“I object

to the specificity of the affairs now that the affairs have been acknowledged.

Now I assume we’re going to go through them one at a time”—which was urged

in response to the State’s question about whether Samantha knew that her

husband had an affair with Baker. Any error in the admission of Samantha’s

testimony about Aguilar’s affair with Baker was harmless because the same

evidence was previously admitted by Aguilar during his cross-examination of

Baker. See Valle, 109 S.W.3d at 509–10.

                                d. Melissa Dixon

      With regard to Dixon’s testimony, Aguilar argues generally that “the State

freely cross-examined her about several other affairs” and cites us to six pages

of the record. On those six pages, only two objections appear, both of which

were sustained by the trial court.     Dixon did not give answers to the two

objectionable questions. Aguilar thus fails to identify any objectionable evidence

that came in as a result of the State’s cross-examination of Dixon.

                                   e. Aguilar

      With regard to his own testimony, Aguilar cites to pages 96, 97, 140, 146,

184, 191 to 193, and 203 to 204 of volume 10 of the reporter’s record and argues


                                        12
that the State relentlessly questioned him about the details of his extramarital

affairs. Of the pages cited by Aguilar, pages 96, 97, 140, and 184 contain no

objections.   Page 146 contains an objection regarding a repetitive question,

which was made and sustained after Aguilar answered; no motion to strike or

disregard was made. Pages 191 to 192 contain an overruled objection to the

question regarding how many women Aguilar brought to the parsonage to have

sex.6 After Aguilar answered the question, the State asked three related follow-

up questions, and Aguilar failed to object to those questions. Thus, any error in

overruling Aguilar’s objection to the State’s question about how many other

women he had sex with in the parsonage was cured. See Valle, 109 S.W.3d at

509–10. On pages 203 to 204, the State asked Aguilar about his presence at a

slumber party where minors were in attendance, and Aguilar answered the

question in the negative before his attorney objected that the question was

cumulative, prejudicial, and “beyond any remote relevance to the case.” The

untimely objection preserved nothing for our review.        See Tex. R. App. P.

33.1(a); Luna v. State, 268 S.W.3d 594, 604 (Tex. Crim. App. 2008) (holding

untimely objection, which was made after the question was asked and answered,

did not preserve error for appeal), cert. denied, 558 U.S. 883 (2009).




      6
       Page 193 contains a sustained objection to the question of who else
Aguilar had sex with outside of his marriage. Because Aguilar did not answer
this question, no objectionable evidence came in.


                                        13
                             f. Disposition of Issue 3

      Having reviewed each of the portions of the record cited by Aguilar during

which he and four witnesses testified about his extramarital affairs and having

determined that no error occurred or that no error was preserved for our review,

we overrule Aguilar’s third issue.7

      D. Analysis of Complaint Regarding Alleged Backdoor Hearsay

      During its case in chief, the State called Elinor Lutine Martinez (Lou), who

knew Aguilar when he ministered in Fort Worth. The State questioned Lou about

a frantic call that she received from the complainant’s mother in the middle of the

night sometime in 1997. Lou testified without objection that after she convinced

the complainant’s mother to calm down, the information she received from the

complainant’s mother “blew [her] mind a little.”     The following colloquy then

transpired:

      Q.    Based upon what she [the complainant’s mother] told you,
      without saying what she said, did you give her instructions on what
      she needed to do?

      A.      I asked her what her plans were.

                    [DEFENSE      COUNSEL]:       Objection.      Objection.
      Objection.

      7
          Aguilar also argues that harm from the alleged errors in his first three
issues should be considered cumulatively. Because we have held in each of his
first three issues that no error occurred or that no error was preserved for our
review, there is no harm or not enough harm to accumulate. See Murphy v.
State, 112 S.W.3d 592, 607 (Tex. Crim. App. 2003) (“Because we have found
little or no error in the above-alleged points, there is no harm or not enough harm
to accumulate.”), cert. denied, 541 U.S. 940 (2004).


                                        14
                   THE COURT: Okay.

                    [DEFENSE COUNSEL]: Without knowing what was
      said, the instructions would imply the answer to what was said,
      which is not permissible. We don’t know, so that’s a backdoor
      hearsay, and I just object to that. Her giving instructions is not
      relevant to the case.

A bench conference followed, during which the parties explained what testimony

might be elicited in response to the question set forth above, and the trial court

ultimately overruled defense counsel’s backdoor hearsay objection. The State

then resumed its questioning of Lou:

      Q.     (By [PROSECUTOR]) Ms. Martinez, what instructions did you
      give to [the complainant’s mother] with how she needed to proceed?

                   [DEFENSE COUNSEL]:          Object, Your Honor, for the
      record.

                   THE COURT: All right. Your objection is noted, and it’s
      overruled.

                   THE WITNESS: Do I answer?

      Q.    (By [PROSECUTOR]) Yes, ma’am. Yes, ma’am.

      A.    I told her, “You have to report this; you do know that.”[8]

On the following page of the record, the State asked Lou without objection

whether she saw anything being done by authorities—such as law enforcement

or CPS—with regard to the victim, and Lou said, “No . . . [nothing].” Lou testified


      Although Aguilar contends on appeal that Lou advised the complainant’s
      8

mother to call Child Protective Services, the record reflects that Lou told the
complainant’s mother only that she had “to report this.”


                                        15
without objection that because nothing was being done, she called Pastor

Zaragoza, who was involved with Aguilar’s ministry.

         Pastor Zaragoza testified that after he received the phone call from Lou, he

immediately called Aguilar and told him that they needed to have a meeting

“now.”     When Aguilar came to Pastor Zaragoza’s house, Pastor Zaragoza

confronted him about the information he had received from Lou and told him that

they needed to do what was right for the girls and what was right for Aguilar,

including that Aguilar needed to get help.         Pastor Zaragoza testified without

objection that in response to being confronted, Aguilar “became extremely

distraught, began to weep, cry” and grabbed Pastor Zaragoza’s knee and said

over and over, “I don’t want to go to jail over this.”

         In his fourth issue, Aguilar argues that the trial court abused its discretion

by admitting Lou’s testimony because it allegedly constitutes backdoor hearsay

that corroborates the complainant’s accusations. As set forth above, the record

reflects that more explicit evidence than the complained-of evidence came in

later without objection through Pastor Zaragoza.           Accordingly, any error in

overruling Aguilar’s backdoor-hearsay objection was harmless. See Valle, 109
S.W.3d at 509–10; see also Burks v. State, 876 S.W.2d 877, 898 (Tex. Crim.

App. 1994) (holding that erroneously admitted backdoor hearsay was harmless

because other testimony proved the same facts), cert. denied, 513 U.S. 1114

(1995). We therefore overrule Aguilar’s fourth issue.




                                           16
                                IV. CONCLUSION

      Having overruled each of Aguilar’s four issues, we affirm the trial court’s

judgments.

                                                 PER CURIAM

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

SUDDERTH, J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 6, 2017




                                       17